DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are currently pending.

Information Disclosure Statement
The information disclosure statement(s) (IDS(s)) submitted on 6/24/2020 and 8/24/2021 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the Examiner.

Drawings
The drawings were received on 6/24/2020.  These drawings are accepted.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will 

Claim(s) 13 is/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1 and 3 of copending U.S. Application No. 16/910758. Although the claims at issue are not identical, they are not patentably distinct from each other because:

As to claim 13:
U.S. Application No. 16/910758 discloses:
A configuration apparatus for beam failure recovery, comprising:
a memory that stores a plurality of instructions; and
a processor coupled to the memory and configured to execute the instructions to:
transmit indication information to a network device; and
receive configurations for beam failure recovery transmitted by the network device.
(“An indication apparatus for beam failure recovery, comprising: a memory that stores a plurality of instructions; and a processor coupled to the memory and configured to execute the instructions to: detect that a beam failure occurs in a 
(“The apparatus according to claim 1, wherein the processor is further configured to: receive configuration for beam failure recovery transmitted by the network device.”; claim 3)

Claim(s) 14 and 15 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3 and 7 of copending Application No. 16/910758 in view of Cheng et al. US 20190166555.

As to claim 14:
Application No. 16/910758  discloses:
the configurations at least comprising resource information .../or ... used to trigger a beam failure recovery.
(“a beam configured with a resource for beam failure recovery and having an available measurement result, and a beam configured with a resource for beam failure recovery and having an available measurement result other than a serving beam”; claim 7)

U.S. Application No. 16/910758  as described above does not explicitly teach:
wherein the indication information is used by the network device to determine the configurations for beam failure recovery,

However, Cheng et al. further teaches a configuration capability which includes:
wherein the indication information is used by the network device to determine the configurations for beam failure recovery,
(“It is noted that the UE may choose to send the UCI with the PUCCH resource of any BWP, and the BS may identify the BWP where the beam failure is declared according to the BWP index. In some implementations, the UE sends a bit indicator to the BS indicating the BWP where the UE monitors the response of BFRQ, for instance, “0” stands for the PDCCH on the current active BWP, and “1” stands for the PDCCH on the current active BWP.”; Cheng et al.; 0055)
(“In action 650, the BS configures a beam management on the default BWP (e.g., BWP40). In this implementation, the BS configures UE to perform measurements to find the new candidate beam and monitors the response of BFRQ on the first BWP (e.g., BWP30). Therefore, in action 660, the UE switches to the first BWP (e.g., BWP30). In action 670, the UE finds the new candidate beam on the BWP where the PBFR is triggered (e.g., BWP30). In action 680, the UE sends a BFRQ to the BS and then monitors the response of BFRQ. In action 690, the UE receives the response of the BFRQ.”; Cheng et al.; 0049)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the configuration capability of Cheng et al. into U.S. Application No. 16/910758. By modifying the configuration capability U.S. Application No. 16/910758  to include the 

As to claim 15:
U.S. Application No. 16/910758  as described above does not explicitly teach:
wherein the indication information at least comprises one of the following: information on capabilities that have been used by the terminal equipment...
	
However, Cheng et al. further teaches an indication capability which includes:
wherein the indication information is used by the network device to determine the configurations for beam failure recovery,
(“It is noted that the UE may choose to send the UCI with the PUCCH resource of any BWP, and the BS may identify the BWP where the beam failure is declared according to the BWP index. In some implementations, the UE sends a bit indicator to the BS indicating the BWP where the UE monitors the response of BFRQ, for instance, “0” stands for the PDCCH on the current active BWP, and “1” stands for the PDCCH on the current active BWP.”; Cheng et al.; 0055)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the indication capability of Cheng et al. into U.S. Application No. 16/910758. By modifying the 

Claim(s) 18 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3 of copending Application No. 16/910758 in view of Basu Mallick et al. US 20190200248.

As to claim 18:
U.S. Application No. 16/910758  as described above does not explicitly teach:
wherein the processor is further configured to: set a timer used for prohibiting transmitting the indication information.
	
However, Basu Mallick et al. further teaches a prohibit capability which includes:
wherein the processor is further configured to: set a timer used for prohibiting transmitting the indication information.
(“In certain embodiments, network (e.g., 5G core network) may not configure the Beam-failure-recovery-Timer (BFRR Timer) to be larger than the timer T310 but if the Beam-failure-recovery-Timer is not configured and instead a Maximum Number of BFRR Transmissions for controlling maximum Beam recovery request is used; the T310 may expire before such a max BFRR is 

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the prohibit capability of Basu Mallick et al. into U.S. Application No. 16/910758. By modifying the configuration capability U.S. Application No. 16/910758  to include the prohibit capability as taught by configuaration capability as taught by Basu Mallick et al., the benefits of improved BFR procedure (Basu Mallick et al.; 0100) with improved beam failure recovery (of U.S. Application No. 16/910758 ; claim 1) are achieved.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim(s) 15, 16 and 17 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 15 recites the limitation “information indicating the terminal equipment to determine that a beam failure possibly occurs" in lines 5-6.  It is unclear how “information” which is transmitted to “a network device” as noted in claim 13, line 4 is able to note “information indicating the terminal equipment to determine”.
Claims 16 and 17 are rejected based upon a rejected parent claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 13 and 15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated Cheng et al. US 20190166555.

As to claim 13:
Cheng et al. discloses:
A configuration apparatus for beam failure recovery, comprising:
a memory that stores a plurality of instructions; and

a processor coupled to the memory and configured to execute the instructions to:
transmit indication information to a network device; and
(“The UE or the base station may include, but is not limited to, a transceiver, a processor, a memory, and a variety of computer-readable media. The transceiver having transmitter and receiver configured to transmit and/or receive data. The processor may process data and instructions.”; Cheng et al.; 0022)
 (“In some other implementations, the BWP where the UE performs measurements and monitors the response of BFRQ is configured by the UE. For instance, the UE may attempt to find the new candidate beam and monitor the response of BFRQ on the active BWP by default. However, in some implementations, when the CORESET configuration for the UE is not allocated 
(“It is noted that the UE may choose to send the UCI with the PUCCH resource of any BWP, and the BS may identify the BWP where the beam failure is declared according to the BWP index. In some implementations, the UE sends a bit indicator to the BS indicating the BWP where the UE monitors the response of BFRQ, for instance, “0” stands for the PDCCH on the current active BWP, and “1” stands for the PDCCH on the current active BWP.”; Cheng et al.; 0055)
(where
“processor” maps to “processor”,
“memory” maps to “memory”
“BFRQ is configured by the UE” maps to “configuration apparatus for beam failure recovery”,
“the UE sends a bit indicator to the BS indicating the BWP where the UE monitors the response of BFRQ, for instance, “0” stands for the PDCCH on the current active BWP, and “1” stands for the PDCCH on the current active BWP” maps to “transmit indication information to a network device”, where “sends” maps to “transmit”,  “bit indicator” maps to “bit indication”, “BS” maps to “network device”,

receive configurations for beam failure recovery transmitted by the network device.

(“In action 120, the UE monitors all the candidate RSs to and select a new qualified beam for recovery. In action 130, the UE sends a beam failure recovery request (BFRQ) to the BS.”; Cheng et al.; 0024)
(where
“BS configures” maps to “receive configurations ... transmitted by the network device”
“the BS configures UE to perform measurements to find the new candidate beam and monitors the response of BFRQ on the first BWP (e.g., BWP30)”/”beam failure recovery request (BFRQ)” maps to “beam failure recovery”

Cheng et al. teaches a base station configuring a UE for beam failure recovery where the UE sends a bit indicator to the BS indicating the BWP where the UE monitors the response of BFRQ.

As to claim 15:
Cheng et al. discloses:
The apparatus, wherein the indication information at least comprises one of the following: information on capabilities that have been used by the terminal equipment...
(“It is noted that the UE may choose to send the UCI with the PUCCH resource of any BWP, and the BS may identify the BWP where the beam failure is declared according to the BWP index. In some implementations, the UE sends a bit indicator to the BS indicating the BWP where the UE monitors the response of BFRQ, for instance, “0” stands for the PDCCH on the current active BWP, and “1” stands for the PDCCH on the current active BWP.”; Cheng et al.; 0055)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 3, 4, 5, 6, 12 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. US 20190166555 in view of Zhou et al. US 20190053288 and in further view of Zhang et al. US 20200367293.

As to claim 1:
Cheng et al. discloses:
A configuration apparatus for beam failure recovery, comprising:
a memory that stores a plurality of instructions; and
a processor coupled to the memory and configured to execute the instructions to:
receive configurations for beam failure recovery transmitted by a network device; wherein, the configurations at least include resource information and/or ... used to trigger a beam failure recovery; and
(“In one aspect of the present disclosure, a method for beam failure recovery in a wireless communication system is provided. The wireless communication system includes a UE and a base station. The method includes the following actions. A first BWP configuration, a second BWP configuration and a BWP inactivity timer are received by the UE from the base station. The UE is configured to be switched from a first BWP to a second BWP when the BWP inactivity timer expires, and the first BWP corresponds to the first BWP configuration and the second BWP corresponds to the second BWP configuration. Whether a beam failure recovery procedure is triggered is determined by the UE. The BWP inactivity timer is stopped by the UE when the beam failure recovery procedure is triggered.”; Cheng et al.; 0005)
(where
“first BWP configuration...second BWP configuration...are received...from the base station”/”beam failure recovery” maps to “receive configurations for beam failure recovery transmitted by a network device”, where “received” maps to “receive”, ““first BWP configuration...second BWP configuration” maps to “configurations”, “beam failure recovery” maps to “for beam failure recovery”, “from the base station” maps to “transmitted by a network device”
“a beam failure recovery procedure is triggered is determined by the UE” maps to “used to trigger a beam failure recovery”

... or not use at least a part of time resources and/or frequency resources from resources used to trigger the beam failure recovery, and/or
(“After the UE switches from the initial active BWP (e.g., BWP12) to the default BWP (e.g., BWP22) at a time point (e.g., t3), the UE monitors the serving PDCCH on the default BWP (e.g., BWP22). In action 530, a beam failure is declared and the beam failure recovery procedure is triggered on the default BWP 22, and the BWP inactivity timer stops at a time point (e.g., t4).”; Cheng et al.; 0040)
(“For instance, the UE may retain all the setting of initial active BWP after the second BWP (e.g., BWP22) is configured as the new default BWP. Once the UE decides to trigger the beam failure recovery procedure on the initial active BWP (e.g., BWP12), the UE regards the initial active BWP (e.g., BWP12) as the new active BWP and switches from the default BWP (e.g., BWP22) to the initial active BWP (e.g., BWP12) at a time point (e.g., t5) as shown in action 550.”; Cheng et al.; 0042)

(where
“time duration...frequency domain resources...BWP”/FIG. 5 illustrates “530: Beam failure is triggered” using “BWP20” and the resources of “BWP20” are then not used after “t5”, where the “beam failure recovery” is considered as being performed in “BWP10” after “t5” which maps to “not use at least a part of time resources and/or frequency resources from resources used to trigger the beam failure recovery”

 ... or not use at least a part of preambles from preambles used to trigger the beam failure recovery.
(“In another implementation, an explicit way is to use a contention-free beam failure recovery (BFR) preamble. Some preamble IDs are reserved for the contention-free BFR. For example, the BS identifies a beam failure is declared upon receiving the MSG1 containing the BFR preamble. These preamble IDs may be further categorized into two groups, where one group (e.g., preamble IDs 60 and 61) represents the PBFR procedure and the other group (e.g., preamble IDs 62 and 63) represents the FBFR procedure. When a partial beam failure is declared on the first BWP, the UE sends a MSG1 containing a BFR preamble ID (e.g., preamble ID 60) associated with a new candidate beam information for the 
(where
“Some preamble IDs are reserved for the contention-free BFR” is considered as teaching that some preamble IDs are not reserved for BFR it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the some preambles not reserved for BFR to be used for “530 beam failure is triggered” as illustrated in FIG. 5. Which maps to “not use at least a part of preambles from preambles used to trigger the beam failure recovery”, where the preambles used for “530 beam failure is triggered” are not the same preambles as used for beam failure recovery as performed after “t5” of FIG. 5

Cheng et al. teaches a base station sending a UE beam failure recovering configuration information associated with BWPs, where the BWP resources for triggering the beam failure are not used for performing the beam failure recovery.

Cheng et al. as described above does not explicitly teach:
the configurations at least include ... and/or preamble information used to trigger a beam failure recovery;
release...resources....release...preambles

However, Zhou et al. further teaches a preamble capability which includes:
the configurations at least include ... and/or preamble information used to trigger a beam failure recovery;
(“If the wireless device 2402 discovers a beam failure event on a beam set (e.g., the beam set 2410), and if the wireless device 2402 identifies a candidate beam from a different beam set (e.g., the beam set 2415 or the beam set 2420), the wireless device 2402 may transmit a BFR request on a BFR-PRACH resource corresponding to the candidate beam (e.g., the resource R2 for the beam set 2415 or the resource R3 for the beam set 2420). A PRACH resource used for a BFR request transmission may be different from other PRACH resources, e.g., by having a different PRACH preamble, time or frequency location, PRACH format, and/or PRACH numerology.”; Zhou et al.; 0262)
(“FIG. 30 shows an example of processes for a wireless device for beam failure recovery requests. A base station may transmit one or more messages comprising configuration parameters indicating one or more PRACH resources to a wireless device. The base station may transmit one or more messages via RRC messaging. The configuration parameters may indicate one or more serving 
(where
“wireless device 2402 discovers a beam failure event on a beam set (e.g., the beam set 2410), and if the wireless device 2402 identifies a candidate beam from a different beam set (e.g., the beam set 2415 or the beam set 2420), the wireless device 2402 may transmit a BFR request”/” A PRACH resource used for a BFR request transmission may be different from other PRACH resources, e.g., by having a different PRACH preamble”/”The configuration parameters may indicate one or more RACH resources and/or one or more PRACH resources for BFR requests” maps to “the configurations at least include ... and/or preamble information used to trigger a beam failure recovery”, where “configuration” maps to “configurations”, “different PRACH preamble” maps to “preamble information” “BFR request” maps to “beam failure recovery”



Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the preamble capability of Zhou et al. into Cheng et al. By modifying the configuration capability of Cheng et al. to include the preamble capability as taught by the configuration capability of Zhou et al., the benefits of reduced latency (Cheng et al.; 0052) with improved network efficiency (Zhou et al.; 0218) are achieved.

However, Zhang et al. further teaches a clearing/release/deactivating capability which includes:
release...resources....release...preambles
(“The difference from Embodiment 2 is that when or after receiving an indication of a type 1 random access problem, the UE, especially an upper layer of the UE such as an RRC layer, can instruct a lower layer of the UE such as a MAC layer or a physical layer, to clear, release, or deactivate a PRACH resource for beam failure recovery or link reconfiguration, thereby preventing the UE from repeatedly transmitting preambles.”; Zhang et al.; 0103)
(where
“clear, release, or deactivate a PRACH resource” maps to “release...resources”,
“release...preambles”

Zhang et al. teaches clearing/release/deactivating PRACH resources and preambles associated with beam failure recovery

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the clearing/release/deactivating capability of Zhang et al. into Cheng et al. By modifying the configuration capability of Cheng et al. to include the clearing/release/deactivating capability as taught by the configuration capability of Zhang et al., the benefits of improved resource usage (Zhang et al.; 0012) are achieved.

As to claim 2:
Cheng et al. discloses:
wherein the processor is configured to:

transmit a beam failure recovery request to the network device by using the configurations to which one or more candidate beams correspond.
(“Afterwards, the UE will send a BFRQ to the BS on the initial active BWP 12 in action 560, and monitor the response of the BFRQ on the initial active BWP 12 and stay on the initial active BWP 12 until the timer_BFRQ expires. In one 

As to claim 3:
Cheng et al. discloses:
wherein the processor is configured to:
... or not use time resources and/or frequency resources to which one or more candidate beams becoming a serving beam/serving beams correspond(s) from available resources when the beam failure recovery is successfully completed,
and/or ... or not use preambles to which one or more candidate beams becoming a serving beam/serving beams correspond(s) from available preambles when the beam failure recovery is successfully completed.
(Cheng et al.; FIG. 5)

Cheng et al. as described above does not explicitly teach:
release...resources....release...preambles

However, Zhang et al. further teaches a clearing/release/deactivating capability which includes:
release...resources....release...preambles


Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the clearing/release/deactivating capability of Zhang et al. into Cheng et al. By modifying the configuration capability of Cheng et al. to include the clearing/release/deactivating capability as taught by the configuration capability of Zhang et al., the benefits of improved resource usage (Zhang et al.; 0012) are achieved.

As to claim 4:
Cheng et al. discloses:
wherein the processor is configured to:
... or not use time resources and/or frequency resources of the configurations used to trigger the beam failure recovery from available resources when the beam failure recovery is unsuccessful completed,
and/or ... or not use preambles of the configurations used to trigger the beam failure recovery from available preambles when the beam failure recovery is unsuccessful completed.
(“To restrict the time and resource of the beam failure recovery procedure, there is a timer designed for beam failure (denoted as timer_BFR). The timer_BFR starts when a beam failure is declared (e.g., in action 110), and the timer_BFR stops when the UE successfully receive the response of the BFRQ (e.g., in action 140). If the UE cannot recover (e.g., complete the beam failure recovery procedure successfully) before the timer_BFR expires, the UE will consider the beam failure recovery procedure has already failed and stop the beam failure recovery procedure. Furthermore, there is another timer designed for monitoring the response of BFRQ (e.g., a beam-failure-recovery-request-timer, denoted as timer_BFRQ) to prevent the UE from waiting BFRQ for a long time. The timer_BFRQ starts when a BFRQ is sent (e.g., in action 130), and the timer_BFRQ stops when the UE successfully receive the response of the BFRQ (e.g., in action 140). If UE fails to receive the response of BFRQ before the timer_BFRQ expires, the UE will retransmit the BFRQ and keep monitoring the PDCCH. Once the timer BFR expires or the UE reaches the maximum number of BFRQ transmission, the beam failure recovery procedure is considered failed. Thus, the UE will trigger an RLF procedure and start the RRC connection re-establishment.”; Cheng et al.; 0025)

Cheng et al. as described above does not explicitly teach:
release...resources....release...preambles

However, Zhang et al. further teaches a clearing/release/deactivating capability which includes:
release...resources....release...preambles
(“The difference from Embodiment 2 is that when or after receiving an indication of a type 1 random access problem, the UE, especially an upper layer of the UE such as an RRC layer, can instruct a lower layer of the UE such as a MAC layer or a physical layer, to clear, release, or deactivate a PRACH resource for beam failure recovery or link reconfiguration, thereby preventing the UE from repeatedly transmitting preambles.”; Zhang et al.; 0103)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the clearing/release/deactivating capability of Zhang et al. into Cheng et al. By modifying the configuration capability of Cheng et al. to include the clearing/release/deactivating capability as taught by the configuration capability of Zhang et al., the benefits of improved resource usage (Zhang et al.; 0012) are achieved.

As to claim 5:
Cheng et al. discloses:
wherein the processor is configured to:
determine one or more candidate beams according to a measurement result.
(“In some implementations, during selecting the candidate beam, the UE decides whether to reset the timer_BFR according to the quality of candidate beam (e.g., via measuring the RS). For instance, if the quality of the measured RS exceeds the threshold, the UE reset the timer_BFR so that the there is enough time for completing the beam failure recovery procedure and thus the opportunity of successful beam failure recovery is increased. In one implementation, the threshold is configured by an RRC signaling together with a beam recovery configuration.”; Cheng et al.; 0037 )

As to claim 6:
Cheng et al. discloses:
wherein the processor is configured to:
... or not use time resources and/or frequency resources to which one or more beams correspond(s) from available resources when the one or more beams is/are not comprised in the candidate beam(s),
and/or ... or not use preambles to which one or more beams correspond(s) from available preambles when the one or more beams is/are not comprised in the candidate beam(s).
(Cheng et al.; FIG. 5)

Cheng et al. as described above does not explicitly teach:
release...resources....release...preambles

However, Zhang et al. further teaches a clearing/release/deactivating capability which includes:
release...resources....release...preambles
(“The difference from Embodiment 2 is that when or after receiving an indication of a type 1 random access problem, the UE, especially an upper layer of the UE such as an RRC layer, can instruct a lower layer of the UE such as a MAC layer or a physical layer, to clear, release, or deactivate a PRACH resource for beam failure recovery or link reconfiguration, thereby preventing the UE from repeatedly transmitting preambles.”; Zhang et al.; 0103)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the clearing/release/deactivating capability of Zhang et al. into Cheng et al. By modifying the configuration capability of Cheng et al. to include the clearing/release/deactivating capability as taught by the configuration capability of Zhang et al., the benefits of improved resource usage (Zhang et al.; 0012) are achieved.

As to claim 12:
Cheng et al. as described above does not explicitly teach:
wherein the processor is further configured to:
transmit information indicating that resources and/or preambles are released or not used, to the network device.

However, Zhou et al. further teaches a deactivation capability which includes:
wherein the processor is further configured to:
transmit information indicating that resources and/or preambles are released or not used, to the network device.
(“FIG. 29 shows an example MAC CE for activation and/or deactivation, and/or BFR-PRACH configuration. A MAC CE may comprise activation or deactivation CSI-RS commands, and/or a BFR-PRACH configuration, for beam sets. A bit in the first octet 2901, associated with the first CSI-RS resource set, may indicate an activating or deactivating command for a CSI-RS resource (e.g., “1” as activating, “0” as deactivating). Multiple bits in the second octet 2902 may correspond to configuration information for a BFR-PRACH resource. Additional commands may be sent for additional beam sets. For example, regarding an N.sup.th configured beam set, an additional activation or deactivation CSI-RS command at octet N−1 (e.g., the octet 2903) may be followed by an additional activation or deactivation PRACH command at octet N (e.g., the octet 2904).”; Zhou et al.; 0287)
(“FIG. 27 shows an example MAC CE structure for CSI-RS and/or BFR-PRACH activation and/or deactivation. A MAC CE may comprise activation and/or deactivation CSI-RS commands, and/or PRACH commands, for a configured beam set. A bit in the first octet 2701, associated with the first beam 
(“A BFR-PRACH resource may comprise one or more of: a PRACH preamble, a PRACH numerology, a PRACH format, a time allocation relative to a RS associated to a beam, or a frequency allocation.”; Zhou et al.; 0252)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the deactivation capability of Zhou et al. into Cheng et al. By modifying the communication capability of Cheng et al. to include the deactivation capability as taught by the communication capability of Zhou et al., the benefits of reduced latency (Cheng et al.; 0052) with improved network efficiency (Zhou et al.; 0218) are achieved.


or configured to transmit indication information to a network device; and receive configurations for beam failure recovery transmitted by the network device.

As to claim 20:
Cheng et al. discloses:
A communication system, comprising:
a terminal equipment, configured to receive configurations for beam failure recovery transmitted by a network device; wherein, the configurations at least include resource information and/or preamble information used to trigger a beam failure recovery; 
(“In one aspect of the present disclosure, a method for beam failure recovery in a wireless communication system is provided. The wireless communication system includes a UE and a base station. The method includes the following actions. A first BWP configuration, a second BWP configuration and a BWP inactivity timer are received by the UE from the base station. The UE is configured to be switched from a first BWP to a second BWP when the BWP inactivity timer expires, and the first BWP corresponds to the first BWP configuration and the second BWP corresponds to the second BWP configuration. Whether a beam failure recovery procedure is triggered is determined by the UE. The BWP inactivity timer is stopped by the UE when the beam failure recovery procedure is triggered.”; Cheng et al.; 0005)
(where
“first BWP configuration...second BWP configuration...are received...from the base station”/”beam failure recovery” maps to “receive configurations for beam failure recovery transmitted by a network device”, where “received” maps to “receive”, ““first BWP configuration...second BWP configuration” maps to “configurations”, “beam failure recovery” maps to “for beam failure recovery”, “from the base station” maps to “transmitted by a network device”
“used to trigger a beam failure recovery”

...or not use at least a part of time resources and/or frequency resources from resources used to trigger the beam failure recovery, and/or
(“After the UE switches from the initial active BWP (e.g., BWP12) to the default BWP (e.g., BWP22) at a time point (e.g., t3), the UE monitors the serving PDCCH on the default BWP (e.g., BWP22). In action 530, a beam failure is declared and the beam failure recovery procedure is triggered on the default BWP 22, and the BWP inactivity timer stops at a time point (e.g., t4).”; Cheng et al.; 0040)
(“For instance, the UE may retain all the setting of initial active BWP after the second BWP (e.g., BWP22) is configured as the new default BWP. Once the UE decides to trigger the beam failure recovery procedure on the initial active BWP (e.g., BWP12), the UE regards the initial active BWP (e.g., BWP12) as the new active BWP and switches from the default BWP (e.g., BWP22) to the initial active BWP (e.g., BWP12) at a time point (e.g., t5) as shown in action 550.”; Cheng et al.; 0042)
(“The CORESET configuration includes a time duration, a frequency domain resources (e.g., the distance between the 0.sup.th physical resource block (PRB) within a BWP and the reference location) and a starting OFDM symbol”; Cheng et al.; 0032)
(where
“beam failure recovery” is considered as being performed in “BWP10” after “t5” which maps to “not use at least a part of time resources and/or frequency resources from resources used to trigger the beam failure recovery”

 ... or not use at least a part of preambles from preambles used to trigger the beam failure recovery;
(“In another implementation, an explicit way is to use a contention-free beam failure recovery (BFR) preamble. Some preamble IDs are reserved for the contention-free BFR. For example, the BS identifies a beam failure is declared upon receiving the MSG1 containing the BFR preamble. These preamble IDs may be further categorized into two groups, where one group (e.g., preamble IDs 60 and 61) represents the PBFR procedure and the other group (e.g., preamble IDs 62 and 63) represents the FBFR procedure. When a partial beam failure is declared on the first BWP, the UE sends a MSG1 containing a BFR preamble ID (e.g., preamble ID 60) associated with a new candidate beam information for the first BWP. On the other hand, when a full beam failure is declared on the first BWP and the second BWP, the UE sends a MSG1 containing a BFR preamble ID (e.g., preamble ID 62) associated with a new candidate beam information for the first BWP or a new candidate beam information for the second BWP. Hence, upon receiving the RACH, the BS determines which type of the beam failure 
(where
“Some preamble IDs are reserved for the contention-free BFR” is considered as teaching that some preamble IDs are not reserved for BFR it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the some preambles not reserved for BFR to be used for “530 beam failure is triggered” as illustrated in FIG. 5. Which maps to “not use at least a part of preambles from preambles used to trigger the beam failure recovery”, where the preambles used for “530 beam failure is triggered” are not the same preambles as used for beam failure recovery as performed after “t5” of FIG. 5

configured to transmit indication information to a network device; and
(“The UE or the base station may include, but is not limited to, a transceiver, a processor, a memory, and a variety of computer-readable media. The transceiver having transmitter and receiver configured to transmit and/or receive data. The processor may process data and instructions.”; Cheng et al.; 0022)
 (“In some other implementations, the BWP where the UE performs measurements and monitors the response of BFRQ is configured by the UE. For 
(“It is noted that the UE may choose to send the UCI with the PUCCH resource of any BWP, and the BS may identify the BWP where the beam failure is declared according to the BWP index. In some implementations, the UE sends a bit indicator to the BS indicating the BWP where the UE monitors the response of BFRQ, for instance, “0” stands for the PDCCH on the current active BWP, and “1” stands for the PDCCH on the current active BWP.”; Cheng et al.; 0055)
(where
 “UE may choose to send”/”BFRQ is configured by the UE” maps to “configured”
“UE” maps to “terminal equipment”,
“BFRQ is configured by the UE” maps to “configuration apparatus for beam failure recovery”,
“the UE sends a bit indicator to the BS indicating the BWP where the UE monitors the response of BFRQ, for instance, “0” stands for the PDCCH on the current active BWP, and “1” stands for the PDCCH on the current active BWP” maps to “transmit indication information to a network device”, where “sends” maps to “transmit”,  “bit indicator” maps to “bit indication”, “BS” maps to “network device”,

receive configurations for beam failure recovery transmitted by the network device.
(“In action 650, the BS configures a beam management on the default BWP (e.g., BWP40). In this implementation, the BS configures UE to perform measurements to find the new candidate beam and monitors the response of BFRQ on the first BWP (e.g., BWP30). Therefore, in action 660, the UE switches to the first BWP (e.g., BWP30). In action 670, the UE finds the new candidate beam on the BWP where the PBFR is triggered (e.g., BWP30). In action 680, the UE sends a BFRQ to the BS and then monitors the response of BFRQ. In action 690, the UE receives the response of the BFRQ.”; Cheng et al.; 0049)
(“In action 120, the UE monitors all the candidate RSs to and select a new qualified beam for recovery. In action 130, the UE sends a beam failure recovery request (BFRQ) to the BS.”; Cheng et al.; 0024)
(where
“BS configures” maps to “receive configurations ... transmitted by the network device”
“the BS configures UE to perform measurements to find the new candidate beam and monitors the response of BFRQ on the first BWP (e.g., BWP30)”/”beam failure recovery request (BFRQ)” maps to “beam failure recovery”



Cheng et al. as described above does not explicitly teach:
the configurations at least include ... and/or preamble information used to trigger a beam failure recovery;
release...resources....release...preambles

However, Zhou et al. further teaches a preamble capability which includes:
the configurations at least include ... and/or preamble information used to trigger a beam failure recovery;
(“If the wireless device 2402 discovers a beam failure event on a beam set (e.g., the beam set 2410), and if the wireless device 2402 identifies a candidate beam from a different beam set (e.g., the beam set 2415 or the beam set 2420), the wireless device 2402 may transmit a BFR request on a BFR-PRACH resource corresponding to the candidate beam (e.g., the resource R2 for the beam set 2415 or the resource R3 for the beam set 2420). A PRACH resource used for a BFR request transmission may be different from other PRACH 
(“FIG. 30 shows an example of processes for a wireless device for beam failure recovery requests. A base station may transmit one or more messages comprising configuration parameters indicating one or more PRACH resources to a wireless device. The base station may transmit one or more messages via RRC messaging. The configuration parameters may indicate one or more serving cells. The configuration parameters may indicate one or more RACH resources and/or one or more PRACH resources for BFR requests. The configuration parameters may comprise one or more preambles and/or RSs. RS resources may comprise one or more of: CSI-RSs, SS blocks, and/or DMRSs of a PBCH. The configuration parameters may comprise one or more TRPs. The configuration parameters may comprise one or more first preambles and/or PRACHs associated with first RSs, one or more second preambles and/or PRACHs associated with second RSs, and/or one or more third (or other number) preambles and/or PRACHs associated with third (or other number) RSs.”; Zhou et al.; 0292)
(where
“wireless device 2402 discovers a beam failure event on a beam set (e.g., the beam set 2410), and if the wireless device 2402 identifies a candidate beam from a different beam set (e.g., the beam set 2415 or the beam set 2420), the wireless device 2402 may transmit a BFR request”/” A PRACH resource used for a BFR request transmission may be different from other PRACH resources, e.g., “the configurations at least include ... and/or preamble information used to trigger a beam failure recovery”, where “configuration” maps to “configurations”, “different PRACH preamble” maps to “preamble information” “BFR request” maps to “beam failure recovery”

Zhou et al. teaches a base station providing a wireless device with configuration information associated with beam failure recovery and preambles.

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the preamble capability of Zhou et al. into Cheng et al. By modifying the configuration capability of Cheng et al. to include the preamble capability as taught by the configuration capability of Zhou et al., the benefits of reduced latency (Cheng et al.; 0052) with improved network efficiency (Zhou et al.; 0218) are achieved.

However, Zhang et al. further teaches a clearing/release/deactivating capability which includes:
release...resources....release...preambles
(“The difference from Embodiment 2 is that when or after receiving an indication of a type 1 random access problem, the UE, especially an upper layer of the UE such as an RRC layer, can instruct a lower layer of the UE such as a 
(where
“clear, release, or deactivate a PRACH resource” maps to “release...resources”,
“preventing the UE from repeatedly transmitting preambles” maps to “release...preambles”

Zhang et al. teaches clearing/release/deactivating PRACH resources and preambles associated with beam failure recovery

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the clearing/release/deactivating capability of Zhang et al. into Cheng et al. By modifying the configuration capability of Cheng et al. to include the clearing/release/deactivating capability as taught by the configuration capability of Zhang et al., the benefits of improved resource usage (Zhang et al.; 0012) are achieved.

Claim(s) 7, 8, 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. US 20190166555 in view of Zhou et al. US 20190053288 and in further view of Zhang et al. US 20200367293 and Yoon et al. US 20190200249.

As to claim 7:
Cheng et al. as described above does not explicitly teach:
wherein the processor is configured to:
set one or more timers for the terminal equipment; and wherein, the one or more timers is/are started in a case where beam failure recovery procedure is initiated and the terminal device is configured with the timer(s) and configuration information on the timer(s) is received by the terminal equipment.

However, Yoon et al. further teaches a timer capability which includes:
wherein the processor is configured to:
set one or more timers for the terminal equipment; and wherein, the one or more timers is/are started in a case where beam failure recovery procedure is initiated and the terminal device is configured with the timer(s) and configuration information on the timer(s) is received by the terminal equipment.
(“To this end, the UE may define a timer for the beam recovery and a parameter for determining the timer expiration at the first (L1) layer or second (L2) layer. In this case, the corresponding parameters may be preconfigured using parameter values for standards or implementation or configured by the BS. [0363] If beams failure occurs during the beam management and the beam recovery procedure is initiated, the UE may report it to the L3 layer, and the L3 

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the timer capability of Yoon et al. into Cheng et al. By modifying the configuration capability of Cheng et al. to include the timer capability as taught by the configuration capability of Yoon et al., the benefits of improved resource use efficiency (Yoon et al.; 0253) are achieved.

As to claim 8:
Cheng et al. discloses:
wherein the processor is configured to:
release or not use time resources and/or frequency resources to which the one or more timers correspond(s) from available resources when the one or more timers expire(s),
and/or release or not use preambles to which the one or more timers correspond(s) from available preambles when the one or more timers expire(s).
(“To restrict the time and resource of the beam failure recovery procedure, there is a timer designed for beam failure (denoted as timer_BFR). The timer_BFR starts when a beam failure is declared (e.g., in action 110), and the timer_BFR stops when the UE successfully receive the response of the BFRQ (e.g., in action 140). If the UE cannot recover (e.g., complete the beam failure recovery procedure successfully) before the timer_BFR expires, the UE will consider the beam failure recovery procedure has already failed and stop the beam failure recovery procedure. Furthermore, there is another timer designed for monitoring the response of BFRQ (e.g., a beam-failure-recovery-request-timer, denoted as timer_BFRQ) to prevent the UE from waiting BFRQ for a long time. The timer_BFRQ starts when a BFRQ is sent (e.g., in action 130), and the timer_BFRQ stops when the UE successfully receive the response of the BFRQ (e.g., in action 140). If UE fails to receive the response of BFRQ before the timer_BFRQ expires, the UE will retransmit the BFRQ and keep monitoring the PDCCH. Once the timer BFR expires or the UE reaches the maximum number of BFRQ transmission, the beam failure recovery procedure is considered failed. Thus, the UE will trigger an RLF procedure and start the RRC connection re-establishment.”; Cheng et al.; 0025)

As to claim 9:
Cheng et al. discloses:
wherein a set of time resources and/or frequency resources and/or ...is configured with a timer, or a group of sets of time resources and/or frequency resources and/or preambles is configured with a timer.
(“In one aspect of the present disclosure, a method for beam failure recovery in a wireless communication system is provided. The wireless communication system includes a UE and a base station. The method includes the following actions. A first BWP configuration, a second BWP configuration and a BWP inactivity timer are received by the UE from the base station. The UE is configured to be switched from a first BWP to a second BWP when the BWP inactivity timer expires, and the first BWP corresponds to the first BWP configuration and the second BWP corresponds to the second BWP configuration. Whether a beam failure recovery procedure is triggered is determined by the UE. The BWP inactivity timer is stopped by the UE when the beam failure recovery procedure is triggered.”; Cheng et al.; 0005)

Cheng et al. as described above does not explicitly teach:
preambles

However, Zhang et al. further teaches a preamble capability which includes:
preambles
(“According to another embodiment of the present invention, UE is provided. The UE comprises a processor. The processor is configured to: initiate a preamble transmission counter (COUNTER) in a random access procedure to 

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the preamble capability of Zhang et al. into Cheng et al. By modifying the configuration capability of Cheng et al. to include the preamble capability as taught by the configuration capability of Zhang et al., the benefits of improved resource usage (Zhang et al.; 0012) are achieved.

As to claim 10:
Cheng et al. discloses:
wherein the processor is further configured to:
receive indication information used for restarting or stopping the one or more timers and transmitted by the network device.
(“In fifth generation (5G) new radio (NR) wireless communication system, the bandwidth part (BWP) has been introduced in NR to solve the problem that UEs may not require to operate with wide system bandwidth defined in the 5G NR system. Moreover, BWP can also support power saving for the UE by 
(“To restrict the time and resource of the beam failure recovery procedure, there is a timer designed for beam failure (denoted as timer_BFR). The timer_BFR starts when a beam failure is declared (e.g., in action 110), and the timer_BFR stops when the UE successfully receive the response of the BFRQ (e.g., in action 140).”; Cheng et al.; 0025)

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. US 20190166555 in view of Zhou et al. US 20190053288 and in further view of Zhang et al. US 20200367293 and Yoon et al. US 20190200249 and Shi et al. US 20200322035.

As to claim 11:
Cheng et al. as described above does not explicitly teach:
wherein the indication information is carried by a medium access control (MAC) control element (CE) and/or a physical downlink control channel (PDCCH).

However, Shi et al. further teaches a PDCCH/MAC CE capability which includes:
wherein the indication information is carried by a medium access control (MAC) control element (CE) and/or a physical downlink control channel (PDCCH).
(“In an embodiment, the MAC entity starts a recovery timer when beam failure occurs, e.g., in response to the reception of a beam failure indication from the layer that declares the beam failure or when the MAC entity determines that beam failure occurs. If a PDCCH transmission addressed to the C-RNTI of the wireless communication device is received, e.g. in response to the BFRR MAC CE, the MAC entity stops and resets the recovery timer. The MAC entity determines that the beam failure recovery fails when the recovery timer expires. Or if a contention-based random access is initiated for the purpose of beam failure recovery as described above, and if the MAC entity has tried the allowed maximum number of random access attempts, the MAC entity determines that the beam failure recovery has failed.”; Shi et al.; 0107)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the PDCCH/MAC CE capability of Shi et al. into Cheng et al. By modifying the configuration capability of Cheng et al. to include the PDCCH/MAC CE capability as taught by the configuration capability of Shi et al., the benefits of reduced signaling overhead (Shi et al.; 0048) are achieved.

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. US 20190166555 in view of Zhou et al. US 20190053288.

As to claim 14:
Cheng et al. discloses:
wherein the indication information is used by the network device to determine the configurations for beam failure recovery,
the configurations at least comprising resource information and/or ....used to trigger a beam failure recovery. 
(“It is noted that the UE may choose to send the UCI with the PUCCH resource of any BWP, and the BS may identify the BWP where the beam failure is declared according to the BWP index. In some implementations, the UE sends a bit indicator to the BS indicating the BWP where the UE monitors the response of BFRQ, for instance, “0” stands for the PDCCH on the current active BWP, and “1” stands for the PDCCH on the current active BWP.”; Cheng et al.; 0055)
(“In action 650, the BS configures a beam management on the default BWP (e.g., BWP40). In this implementation, the BS configures UE to perform measurements to find the new candidate beam and monitors the response of BFRQ on the first BWP (e.g., BWP30). Therefore, in action 660, the UE switches to the first BWP (e.g., BWP30). In action 670, the UE finds the new candidate beam on the BWP where the PBFR is triggered (e.g., BWP30). In action 680, the UE sends a BFRQ to the BS and then monitors the response of BFRQ. In action 690, the UE receives the response of the BFRQ.”; Cheng et al.; 0049)


Cheng et al. as described above does not explicitly teach:
preamble information

However, Zhou et al. further teaches a preamble capability which includes:
preamble information
 (“If the wireless device 2402 discovers a beam failure event on a beam set (e.g., the beam set 2410), and if the wireless device 2402 identifies a candidate beam from a different beam set (e.g., the beam set 2415 or the beam set 2420), the wireless device 2402 may transmit a BFR request on a BFR-PRACH resource corresponding to the candidate beam (e.g., the resource R2 for the beam set 2415 or the resource R3 for the beam set 2420). A PRACH resource used for a BFR request transmission may be different from other PRACH resources, e.g., by having a different PRACH preamble, time or frequency location, PRACH format, and/or PRACH numerology.”; Zhou et al.; 0262)
(“FIG. 30 shows an example of processes for a wireless device for beam failure recovery requests. A base station may transmit one or more messages comprising configuration parameters indicating one or more PRACH resources to a wireless device. The base station may transmit one or more messages via RRC messaging. The configuration parameters may indicate one or more serving cells. The configuration parameters may indicate one or more RACH resources 

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the preamble capability of Zhou et al. into Cheng et al. By modifying the configuration capability of Cheng et al. to include the preamble capability as taught by the configuration capability of Zhou et al., the benefits of reduced latency (Cheng et al.; 0052) with improved network efficiency (Zhou et al.; 0218) are achieved.

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. US 20190166555 in view of Yoon et al. US 20190200249.

As to claim 17:

wherein the processor is further configured to:
determine that a beam failure possibly occurs according to a predefined or configured condition;
wherein, the predefined or configured condition comprises at least one of the following: measurement results of multiple serving beams within a period of time being less than a predefined measurement threshold

However, Yoon et al. further teaches a threshold capability which includes:
wherein the processor is further configured to:
determine that a beam failure possibly occurs according to a predefined or configured condition;
wherein, the predefined or configured condition comprises at least one of the following: measurement results of multiple serving beams within a period of time being less than a predefined measurement threshold
(“If RLF occurs during the PLM process (i.e., the RLF means a state in which the UE is unable to receive the PDCCH from the BS, and more particularly, a case in which it is determined that the quality of all beams is less than a certain threshold, by measuring a virtual PDCCH BLER), the UE performs the RRC reestablishment procedure as the radio link recovery procedure. If beam failure occurs in the beam management procedure (i.e., in the NR system, serving beams are used for PDCCH reception and the beam failure means a case in which the quality of serving beams is less than a certain threshold during 
(“In certain embodiments, network (e.g., 5G core network) may not configure the Beam-failure-recovery-Timer (BFRR Timer) to be larger than the timer T310 but if the Beam-failure-recovery-Timer is not configured and instead a Maximum Number of BFRR Transmissions for controlling maximum Beam recovery request is used; the T310 may expire before such a max BFRR is reached since, e.g., when a RACH Backoff was indicated by network prohibiting the UE to send further BFRRs until sometime. To get rid of such issue, a further embodiment reserves a set of Preambles by the network for facilitating the CBRA- or CFRA-based recovery procedure and these set of reserved preambles (or PRACH time frequency resources) may not be subject to Backoff.”; Basu Mallick et al.; 0120))

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the threshold capability of Yoon et al. into Cheng et al. By modifying the processing capability of Cheng et al. to include the threshold capability as taught by the processing capability of Yoon et al., the benefits of improved resource use efficiency (Yoon et al.; 0253) are achieved.

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. US 20190166555 in view of Basu Mallick et al. US 20190200248.

As to claim 18:
Cheng et al. as described above does not explicitly teach:
wherein the processor is further configured to: set a timer used for prohibiting transmitting the indication information.

However, Basu Mallick et al. further teaches a prohibit capability which includes:
wherein the processor is further configured to: set a timer used for prohibiting transmitting the indication information.
(“In certain embodiments, network (e.g., 5G core network) may not configure the Beam-failure-recovery-Timer (BFRR Timer) to be larger than the timer T310 but if the Beam-failure-recovery-Timer is not configured and instead a Maximum Number of BFRR Transmissions for controlling maximum Beam recovery request is used; the T310 may expire before such a max BFRR is reached since, e.g., when a RACH Backoff was indicated by network prohibiting the UE to send further BFRRs until sometime. To get rid of such issue, a further embodiment reserves a set of Preambles by the network for facilitating the CBRA- or CFRA-based recovery procedure and these set of reserved preambles (or PRACH time frequency resources) may not be subject to Backoff.”; Basu Mallick et al.; 0120)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the prohibit .

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. US 20190166555 in view of Basu Mallick et al. US 20190200248 and in further view of Zhang US 20200177263 (hereinafter “Zhang-2”).

As to claim 19:
Cheng et al. as described above does not explicitly teach:
wherein the timer is started when the indication information is transmitted to the network device, and the indication information is permitted to be transmitted when the timer expires or is not started.

However, Basu Mallick et al. further teaches a prohibit capability which includes:
the indication information is permitted to be transmitted when the timer expires or is not started
(“In certain embodiments, network (e.g., 5G core network) may not configure the Beam-failure-recovery-Timer (BFRR Timer) to be larger than the timer T310 but if the Beam-failure-recovery-Timer is not configured and instead a Maximum Number of BFRR Transmissions for controlling maximum Beam 

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the prohibit capability of Basu Mallick et al. into Cheng et al. By modifying the configuration capability of Cheng et al. to include the prohibit capability as taught by the configuration capability of Basu Mallick et al., the benefits of reduced latency (Cheng et al.; 0052) with improved BFR procedure (Basu Mallick et al.; 0100) are achieved.

However, Zhang-2 further teaches a start capability which includes:
wherein the timer is started when the indication information is transmitted to the network device
(“In one embodiment, the channel priority rule is to select a highest priority physical channel that is available based on a UL physical channel type in a descending order of a PUCCH, a non-contention NR PRACH, and a contention NR-PRACH. The physical channel is available if there is at least one candidate 

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the start capability of Zhang-2 into Cheng et al. By modifying the communication capability of Cheng et al. to include the start capability as taught by the communication capability of Zhang-2, the benefits of improved beam failure recovery (Zhang-2; 0005) are achieved.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

US 20190053293 – teaches deactivation of a radio link due to inability to successfully perform beam failure recover (see claim 20).
US 20190141546  - teaches providing a measurement bandwidth based on maximum RF capability of a current active BWP (see para. 0307).
US 20200374960 – teaches switching an active BWP to a default BWP based on beam recovery (see para. 0253).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL K PHILLIPS whose telephone number is (571)272-1037.  The examiner can normally be reached on M-F 8am-10am, 1pm-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.